2016 UT App 96



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                           Appellee,
                               v.
                        DENNIS J. GARCIA,
                           Appellant.

                    Memorandum Decision
                      No. 20141009-CA
                     Filed May 12, 2016

           Third District Court, Salt Lake Department
              The Honorable Randall N. Skanchy
                          No. 061901607

            Stephen G. Homer, Attorney for Appellant
      Sean D. Reyes, Nancy L. Kemp, and Brent A. Burnett,
                     Attorneys for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
  Decision, in which JUDGE KATE A. TOOMEY and SENIOR JUDGE
               PAMELA T. GREENWOOD concurred.1

CHRISTIANSEN, Judge:

¶1     Defendant Dennis J. Garcia crashed a car, killing his
friend. After being convicted of automobile homicide and
serving the resulting prison sentence, Garcia was ordered to pay
$7,000 toward the victim’s funeral expenses. Defendant moved
to set aside that order, but the trial court determined that it no
longer had jurisdiction over Garcia’s case. Defendant appeals
and we affirm.

1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                           State v. Garcia


¶2    After the single-vehicle crash in March of 2006 killed
Defendant’s passenger, Defendant was arrested and charged
with automobile homicide, a third-degree felony. Defendant’s
blood test indicated that ‚he had marijuana and cocaine in his
system as well as 0.15 grams blood alcohol.‛ Defendant was
convicted after a one-day trial on April 17, 2008, and was
sentenced to serve zero to five years in the Utah State Prison.

¶3      Although Defendant’s presentence investigation report
stated that ‚*a+ccording to the Utah Office of Crime Victim
Reparations they paid $7,000 for funeral expenses in this
offense,‛ the minutes of his sentencing noted, ‚The issue of
restitution is open.‛ Similarly, at Defendant’s first parole
hearing, on October 5, 2010, the hearing officer opined that if the
Board of Pardons and Parole were to parole Defendant, the
officer was ‚sure they would order you to . . . pay restitution,‛2
noting ‚there’s seven thousand dollars *that+ was paid by a state
agency for the funeral costs.‛

¶4      Defendant appealed his conviction, arguing that the
evidence was insufficient to prove that he had been the driver or
that he had been negligent in driving while intoxicated. See State
v. Garcia, 2009 UT App 384U. This court rejected those
arguments and affirmed his conviction. Id. Defendant served his
entire five-year sentence and was released on April 15, 2013.

¶5    Months later, the Board of Pardons and Parole issued an
order of restitution, requiring Defendant to pay $7,000 to the
Utah Office for Victims of Crime. The Board also sent a copy of
the order to the trial court. The order stated that, pursuant to


2. In its brief on appeal and its filings before the trial court, the
State omitted this first portion of the hearing officer’s statement,
and therefore did not address the apparently conditional nature
of the statement.




20141009-CA                      2                 2016 UT App 96
                         State v. Garcia


Utah Code section 77-27-6(4), ‚*w]hen entered on the Courts
Docket, this Order shall constitute a lien against the Defendant
and is subject to the Rules that apply in any Civil Judgment.‛ It
then concluded ‚IT IS SO ORDERED, this 24th day of September
2013 . . . BY THE BOARD: *signed+ Clark A. Harms, Chairman.‛
The order was duly entered into the docket by the trial court.

¶6     Defendant then filed a motion in the trial court to set
aside the restitution order. Specifically, he requested that the
court enter an order ‚*s+etting aside and vacating that certain
‘Order of Restitution’ entered by the Utah Board of Pardons and
Parole‛ and removing or refraining from entering that order on
the ‚Judgment Roll.‛ He argued that the Board’s restitution
order had not been entered within the statutory timeframe and
that he had not been given notice and an opportunity to be heard
by the Board before it issued the order.

¶7     The trial court did not rule on the merits of Defendant’s
motion. Rather, the court rejected the motion on the ground that
the court’s jurisdiction over the case had ended. The court
explained that it had ‚entered a valid sentence in this case, and
thereby lost subject matter jurisdiction.‛ The court also
explained that, ‚once the one-year period after sentencing
expired, this Court also lost jurisdiction over *Defendant’s+
restitution obligation. Jurisdiction moved to [the Board of
Pardons and Parole] to determine restitution owed.‛

¶8    Defendant then filed a motion for a new trial, asserting

      The District Court does have ‚jurisdiction‛—even
      ‚civil jurisdiction‛—to set aside the ‚civil
      judgment‛ so ‚entered‛ in furtherance of [the]
      Board-filed ‚order of restitution‛, itself facially
      ‚made‛ in violation of law (later than the ‚within
      sixty days‛ period specifically required by statute).

Defendant argued that,


20141009-CA                    3                2016 UT App 96
                           State v. Garcia


       upon the Board[ filing] (with the District Court)
       *an+ ‚order of restitution‛, the Board-filed ‚order
       of restitution‛ becomes, automatically, as a matter
       of law, the equivalent of a ‚civil judgment‛ of the
       District     Court. . . . This   ‚civil     judgment‛
       equivalency authorizes the District Court, even in a
       ‚post-sentencing‛ (which is a ‚criminal‛ concept)
       context, to exercise ‚jurisdiction‛ . . . .

The trial court held a hearing on this motion and related motions
to set aside the order of restitution and for a judicial
determination of unconstitutionality as to Utah Code section 77-
27-5(3), which forecloses judicial review of Board decisions.3 The
court ultimately denied Defendant’s motions, concluding again
that it lacked jurisdiction over the case.

¶9     On appeal, Defendant contends that the trial court had
jurisdiction to review his challenge to the Board’s restitution
order. He also contends that the order of restitution was invalid
for three reasons: the Board’s failure to hold a ‚full hearing,‛ the
expiration of the wrongful-death statute of limitations, and the
untimeliness of the order of restitution. Finally, Defendant
contends that a statute barring judicial review of restitution
decisions made by the Board of Pardons and Parole is
unconstitutional.

¶10 The threshold issue in this case is whether the trial court
had jurisdiction to review the Board’s restitution order simply
because the order had been entered upon the sentencing court’s
docket in Defendant’s criminal case. At the core of Defendant’s
contention is his assertion that entry of the restitution order,
pursuant to section 77-27-6(4) of the Utah Code, ‚reinvested‛ the




3. The transcript of the hearing is not in the record on appeal.




20141009-CA                      4                2016 UT App 96
                          State v. Garcia


trial court with civil jurisdiction over his case. We conclude that
it did not.

¶11 ‚Once a court imposes a valid sentence, it loses subject
matter jurisdiction over the case.‛ State v. Montoya, 825 P.2d 676,
679 (Utah Ct. App. 1991). However, it retains the ability to
determine the amount of restitution for a year after sentencing:
‚the court shall determine complete restitution and court-
ordered restitution, and shall make all restitution orders at the
time of sentencing if feasible, otherwise within one year after
sentencing.‛ Utah Code Ann. § 77-38a-302(d)(i) (LexisNexis
2012). If a defendant has been committed to prison, ‚[a]ny
pecuniary damages that have not been determined by the court
within one year after sentencing may be determined by the
Board of Pardons and Parole.‛ Id. § 77-38a-302(d)(ii).

¶12 A separate statute governs the administration of Board-
ordered restitution:

      If the defendant, upon termination or expiration of
      the sentence owes outstanding fines, restitution, or
      other assessed costs, or if the board makes an order
      of restitution within 60 days after the termination
      or expiration of the defendant’s sentence, the
      matter shall be referred to the district court for civil
      collection remedies. The Board of Pardons and
      Parole shall forward a restitution order to the
      sentencing court to be entered on the judgment
      docket. The entry shall constitute a lien and is
      subject to the same rules as a judgment for money
      in a civil judgment.

Utah Code Ann. § 77-27-6(4) (LexisNexis 2012).

¶13 ‚We presume that the legislature used each word
advisedly and give effect to each term according to its ordinary
and accepted meaning.‛ State v. Holm, 2006 UT 31, ¶ 16, 137 P.3d


20141009-CA                     5                  2016 UT App 96
                          State v. Garcia


726 (citation and internal quotation marks omitted). Here,
Defendant’s argument fails to do so and instead conflates several
distinct terms employed by the legislature.

¶14 The statute provides that, after restitution has been
ordered by the Board, ‚the matter shall be referred to the district
court for civil collection remedies‛ and that the Board ‚shall
forward a restitution order to the sentencing court to be entered on
the judgment docket.‛ Utah Code Ann. § 77-27-6(4) (emphases
added). We presume that the distinctions (matter versus order,
referred versus forwarded, and district court versus sentencing
court) were deliberate choices by the legislature and were
intended to mean different things. See Pearson v. South Jordan
City, 2012 UT App 88, ¶¶ 19–20, 275 P.3d 1035 (noting that a trial
court correctly understood a statute’s use of both ‚deputy‛ and
‚assistant‛ to indicate ‚a legislative intent to distinguish the
terms‛). And we note that the term ‚the district court‛ often
refers to the whole district court system rather than to a specific
court. See Utah Const. art. VIII, § 1 (‚The judicial power of the
state shall be vested in a Supreme Court, in a trial court of
general jurisdiction known as the district court, and in such other
courts as the Legislature by statute may establish.‛ (emphasis
added)). We therefore understand the statute to do three things:
first, it empowers the Board to make orders of restitution;
second, it invests the district court system with jurisdiction to
administer any collection processes stemming from such orders;
and third, it requires the specific sentencing courts to enter the
orders upon their dockets.

¶15 Defendant asserts that the phrase ‚shall be referred to the
district court for civil collection remedies‛ evinces a legislative
intent to reinvest jurisdiction in the trial court. He argues that
‚*t+he Board filed (‘forwarded’) the ‘order of restitution’ to the
District Court, in procedural compliance with the statute: for the
purpose of creating the ‘civil judgment’ it seeks to take
advantage of.‛ He further argues that ‚there could be no ‘civil



20141009-CA                     6                 2016 UT App 96
                          State v. Garcia


collection remedies’ if there were not some kind of ‘jurisdiction’
for the *trial court+ to first enter some kind of ‘judgment’ to be
collected upon by the affected claimant.‛

¶16 Contrary to Defendant’s implicit assertion, however, the
statutory scheme does not permit the trial court to enter a
judgment at all. Rather, the Board ‚makes an order of
restitution‛ and forwards the order to the sentencing court. The
trial court which sentenced the defendant is then required to
enter the order into its docket, presumably for the sake of
completing its record of the case. This type of entry does not
require any decisions or determinations to be made by the trial
court. Thus, we conclude that the trial court does not gain
jurisdiction to enter a judgment but rather is required to add the
Board’s order to the case docket, whereupon the order
automatically ‚constitute*s+ a lien and is subject to the same
rules as a judgment for money in a civil judgment.‛ See Utah
Code Ann. § 77-27-6(4).

¶17 Defendant also argues that, by referring the matter to the
district court for civil collection remedies, the statute
contemplates district court jurisdiction over the judgment.
However, civil collection remedies such as wage garnishment or
a writ of execution generally presume the presence of an existing
judgment. See Remedy, Black’s Law Dictionary (10th ed. 2014)
(defining ‚civil remedy‛ as ‚*t+he means of enforcing a right‛).
Although the district court has jurisdiction under this statute to
order such civil remedies to assist the claimant in collecting on
the judgment, nothing in the statute confers jurisdiction on the
district court to rule upon challenges to the fact, amount, or
validity of the judgment itself. And, in any event, the
legislature’s use of the term ‚district court‛ as opposed to
‚sentencing court‛ as used elsewhere in the same statute
indicates that any jurisdiction is vested in the district court
system rather than the specific trial court that tried and
sentenced a defendant.



20141009-CA                     7               2016 UT App 96
                          State v. Garcia


¶18 Defendant also highlights the last sentence of the statute
(‚The entry shall constitute a lien and is subject to the same rules
as a judgment for money in a civil judgment.‛) and asserts that
the import of this sentence is that a Board order constitutes a
judgment of the trial court. However, such a reading overlooks
the legislature’s use of the phrase ‚shall constitute a lien‛ rather
than ‚shall constitute a judgment.‛ While the legislature
provided for ‚the same rules‛ to apply to the lien as to a money
judgment, that provision does not convert the nature of the lien
into a judgment.4

¶19 We conclude that Utah Code section 77-27-6(4) did not
reinvest jurisdiction in the specific trial court that sentenced
Garcia. Instead, the statute required the trial court to enter the
Board’s order of restitution into the judgment docket—a
procedural act that did not involve any judgment on the part of
the trial court. Additionally, while the statute empowers the
district court system to administer civil remedies should


4. In a footnote, Defendant asserts that the fact that the same
rules apply to the lien as to a money judgment authorizes his
‚simultaneously-filed Rule 60(b)(6) motion.‛ He provides no
citation to the record for such a motion nor did he file a rule
60(b) motion in the Utah Court of Appeals. It therefore appears
that he did not file one. Moreover, the Utah Rules of Civil
Procedure are generally inapplicable to administrative
proceedings unless expressly adopted. See Frito-Lay v. Utah Labor
Comm’n, 2009 UT 71, ¶ 17, 222 P.3d 55 (‚The scope of our rules is
limited by the scope of the authority granted to this court by the
Utah Constitution. Thus, we can apply [the Utah Rules of Civil
Procedure+ only to ‘the courts of the state.’‛). Rule 60(b) provides
an avenue for a party to ask the court to review and reconsider
its own decisions; it does not allow the court to review and
modify decisions made by an administrative body such as the
Board.




20141009-CA                     8                 2016 UT App 96
                          State v. Garcia


Defendant refuse to pay restitution, that role does not
encompass challenges to the validity of the order of restitution.

¶20 We affirm the trial court’s ruling that it lacked jurisdiction
over Defendant’s case. Because Defendant’s remaining claims—
relating to the Board’s failure to hold a full hearing, the
expiration of the wrongful-death statute of limitations, and the
untimeliness of the Board’s restitution order—are not properly
part of an appeal from his criminal case, we do not address them
further.




20141009-CA                     9               2016 UT App 96